 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecommendationsUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the Trial Examiner recommends that thecomplaint be dismissed in its entirety.HOWELL CHEVROLET COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 727HOWELL CHEVROLET COMPANYandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICT LODGENo. 727,PETITIONER.CasesNos.21-CA-794and 21-RC-1146.July23, 1951Decisionand OrderOn December 19, 1950, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto; and finding further that theRespondent had interfered with an election conducted by the Boardamong the Respondent's employees and recommending that the elec-tion be set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner and,finds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in these cases, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the exceptions, modifications, and additions set forthbelow : 2The Respondent is engaged in the sale and distribution, at Glendale,California, of new Chevrolet motor vehicles, parts, and accessories,under a dealer's agreement with Chevrolet Motor Division-GeneralIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Members Houston, Murdock, and Styles]2The Respondent's request for oral argument is hereby denied as the record, the excep-tions, and the briefs, in our opinion, adequately present the issues and the positions ofthe parties.The Respondent, in its exceptions and brief, alleges that the Trial Examiner was biasedand prejudiced against itWe have carefully considered the entire record herein, andalthough, as noted hereinafter, we do not agree with all the Trial Examiner's conclusions,we find that the allegations of bias and prejudice are without merit.95 NLRB No. 62. HOWELL CHEVROLET COMPANY411Motors Corporation.The agreement provides for certain controls asto the Respondent's capital requirements, place of business, hours,servicing facilities, personnel, signs, and localarea advertising.TheRespondent is one of a limited number of dealers selling Chevroletproducts, and, by virtue of its contractual relationship with Chevro-letMotor Division-General. Motors Corporation, is an integral partof that corporation's national system of distribution.3Under the f ore-going circumstances, and on the basis of the entire record, we find, as.did the TrialExaminer,that the Respondent is engaged in commercewithin the meaning of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction over the Respondent .42.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by the following conduct whichoccurred after the Union had requested recognition and before theelection was held : (1) Body Shop Foreman Ogen's 5 coercive anti-union statements to employees Leonard, Kirkland, Smith, and Arnold,to the effect that employees who joined the Union would be discharged,and his interrogation of employee Smith about the latter's union mem-bership and activity; (2) President Howell's coercive antiunion state-ment to employee Hansen 6 to "vote in favor of the plant," and hispromisesof benefit to employees Smith and Skelton to the effect that ifthe Union were defeated the employees would receivea raise; (3)Service Manager Bordeau's promise to employee Skelton that if theUnion were defeated, the employees would receivea raise;and hisstatement to employee Herrick, also heard by employee Smith, to theeffect that if the Union were. victorious the Respondent would shutdown its operations; (4) Attorney Potruch's address to the Respond-3The Respondent does not, however,as found by the Trial Examiner,have an "exclusive"franchise.'Harbor Chevrolet Company,93NLRB 1811;UniversityMotors,89NLRB 1224;Public MotorsCo., 90 NLRB No. 273;Avedis Baxter and Ben Baxter,d/b/wwBaxter Bros.,91 NLRB 1480;N. L. R. B.v.Townsend,185 F. 2d 378,cert.den., 341 U. S. 909."The Respondent alleges, in its brief,that Ogen was not a supervisor within the meaningof the Act.However, at the hearing,President Howell referred to Ogen as the body shopforeman.Furthermore,employee Smith,who did body and fender work,testified thatOgen was his foreman and that Ogen had told him,"He wouldn't havd any union menworking under him."Employee Arnold also testified that Ogen was his foreman. It isthus clear that Ogen was regarded by both the Respondent and the employees as a super-visor.Moreover,itwas clear at the hearing that the General Counsel was seeking toattribute to the Respondent various acts of interference,which we have found violativeof Section 8 (a) (1) of the Act, by virtue of Ogen's supervisory status..Yet the Respondentdid not contend that Ogen was not a supervisor or come forward with evidence to rebutthe testimony indicating that Ogen was a supervisor.In the light of the entire record,we find that Ogen was a supervisor within the meaning of the Act and that his conductwas attributable to the Respondent.8The record shows that among the "other things"referred to by the Trial Examinerwhich Howell told Hansen before the election was a statement that if Hansen would voteIn favor of the Respondent"he [Howell]would see that we got a raise in time."Wehad this-statement also violative of Section 8 (a) (1). 412DECISIONS. OF NATIONAL LABOR RELATIONS BOARDent's employees in March or April 1950.7 In finding that this speechviolated Section 8 (a) (1), we do not rely on Potruch's declarationsthat the Respondent would contest the jurisdiction of the Board 8Nor do we accept the Trial Examiner's finding that Potruch'sremarksto groups of employees about 2 weeks before the election violated Sec-tion 8 (a) (1).9 These talks were primarily concerned with explain-ing the mechanics of marking the ballots in the forthcoming election.Potruch's comments regarding the Union's alleged rough tactics withregard to another employer, and his threats to repay the Union in kind,concerned Potruch's personal retaliation for such tactics and foralleged derogatory remarks about him in a union pamphlet, and didnot imply any retaliation directed against the Respondent's employees.Nor do we adopt the Trial Examiner's observations regarding thelegislative history and purpose of Section 8 (c) of the Act.We dofind, however, that Potruch's statement at one of these group meetings,as testified to by employee Smith, who was generally credited by theTrial Examiner, that "there would be-a new deal after the first of themonth," 10 was a promise of benefit violative of Section 8 (a) (1) ofthe Act.3.The Trial Examiner found that employee Leonard was dis-charged on March 31, 1950, because of his membership in and activi-ties on behalf of the Union, and because he gave testimony in therepresentation proceedings herein, and that the Respondent therebyviolated Section 8 (a) (3) and (4) of the Act.Upon an examinationof the entire record herein, including the testimony of the witnesses atthe representation hearing, we are of the opinion, however, that therecord does not establish that Leonard's testimony, as distinguishedfrom his. union membership and activity, was a motivating factor inhis discharge.Accordingly, we shall dismiss the complaint insofaras it alleges that Leonard's discharge violated Section 8 (a) (4) ofthe Act.We are convinced, however, that Leonard was dischargedbecause of his leadership in union activities among the Respondent'semployees, as set forth in the Intermediate Report, and we therefore7In its exceptions and brief, the Respondent alleges that Potruch's statement that"someonemight have to be discharged either on a friendlybasisor even deliberately"merely referredto oneof themeanswhereby anemployer may test the Jurisdiction of theBoard.However,thisdid not preclude the clearimplicationthat Howell might resort tothe discharge of its employeesfor thispurpose.Moreover, the coerciveeffect of thisstatement was not dissipatedby Potruch's declarationthatemployees could not be legallydischargedexcept foreconomic reasons or for cause.8 The effectof this statementon theelection and its weight as a defense to a refusal tobargain are discussedseparately hereinafter.9In findingthat Potruch's "twospeeches" violatedSection 8(a) (1), the TrialExaminerapparently had referenceto the talk repeatedto several groups of employees about 2 weeksbefore the electionas thesecond speech.10The election was held onJune 1, 1950. HOWELL CHEVROLET COMPANY413find, as did the Trial Examiner, that the Respondent by discharginghim violated Section 8 (a) (3) of the Act 114.The Trial Examiner found, and we agree, that the Respondentrefused to bargain with the Union in violation of Section8 (a) (5) ofthe Act; 12 and also that the election of June 1, 1950, did not representthe free and uncoerced choice of the Respondent's employees andshould be set aside.We date the Respondent's refusal to bargain,however, from February 1, 1950, when the Respondent received theUnion's request for recognition, and not, as did the Trial Examiner,from January 31,1950, when the Union achieved a majority and mailedits recognition request to the Respondent.Upon receipt of the Union's request for recognition, which the Re-spondent ignored, it promptly embarked on a campaign of unfair laborpractices, which included interrogation of its employees concerningtheir union membership and activity, threats of reprisal against themif they joined the Union or selected it as their bargaining representa-tive, promises of benefit if they rejected the Union, and the dischargeof employee Leonard because, as we have found, of his union member-ship and activity.Nor did the Respondent fail to respond to theUnion's request for recognition because it was awaiting the outcomebefore the Board of the representation proceeding.On the contrary,the Respondent told its employees that the Board did not have juris-diction over its operations, and that it would not abide by the Board'sdetermination in that proceeding if the Board resolved the jurisdic-tional issue against the Respondent, but would litigate that issueto the Respondent's "last dollar" through the Supreme Court, ifnecessary.Under the foregoing circumstances, and on the basis of the entirerecord, we are convinced that the Respondent did not withhold recog-nition of the Union because of a good faith doubt of the Union'smajority in an appropriate unit 13We find, on the contrary, that theRespondent's refusal to recognize the Union on February 1, 1950, andthereafter, was motivated by a desire to gain time in which to destroythe Union's majority, and by a rejection of the collective bargaining'In arriving at this conclusion, we do not,however, adopt the Trial Examiner's remarksthat tinder the circumstances,"itwas incumbent upon the Respondent to produce itsrecords or other reliable evidence, in place and stead of the more statements of Howelland Bordeau,to prove that Leonard's discharge was necessitated by economic reasons."12Although Member Murdock would dissent from this finding for the reasons stated inhis dissenting opinion in the M.H. Davidson Company ease,94 NLRB 142,he considershimself bound by the majority's decision in that case.1'We also note in this connection Potruch's testimony that in the course of his addressto the employees in March or April 1950,he told them"that I would not have gone outand paid anybody to go in and represent me tint!] I first had the opportunity to do my owntalking,"and "that it had gone too far for any of the men to do that;that they hadselected voluntarily somebody to represent them and that person would do all their talkingfor them at any time they wanted to." 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple 14Furthermore, we do not regard the Respondent's asserteddesire to contest the Board's jurisdiction as a defense to its refusal tobargain with the majority representative of its employees.155. 1 T have found that Attorney Potruch's statements to the Re-spondent's employees that the Respondent would contest the jurisdic-tion of the Board did not violate Section 8 (a) (1) of the Act.How-ever, we find that these statements were calculated to impress upon theRespondent's employees the futility of voting for the Union andthat the Respondent thereby, as well as by the conduct which we havefound violated Section 8 (a) (1) and (3), created an atmosphereincompatible with the freedom of choice of its employees in theirselection of a bargaining representative, thus interfering with theelectionl°The Respondent urges, however, that by proceeding withthe election herein with knowledge of the Respondent's interfer-ence with the election, the Union waived its right to have the elec-tion set aside.We find this contention to be without merit.As nogenuine question concerning representation existed at any time byreason of the Respondent's bad- faith in refusing. to recognize theUnion, we regard the election as a nullity and shall set it aside .17The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondent to offer to the discharged employee listed in our Order rein-statement with back pay from the date of the discrimination againsthim.However, the Board has recently adopted a method of comput-ing back pay different from that prescribed by the Trial Examiner.18Consistent with that policy, we shall order that the loss of pay be com-puted on the basis of each separate calendar quarter or, portion thereofduring the period from the Respondent's discriminatory action to thedate of reinstatement, or a proper offer of reinstatement.The quar-terly periods, hereinafter called "quarters," shall begin with the firstday of January, April, July, and October.Loss of pay shall be de-terinined by deducting, from a sum equal to that which this employeewould normally have earned for each quarter or portion thereof, hisnet earnings,19 if any, in other employment during that period.Earn-14 JoySilk Mills v.N. L. R. B.,185 F.2d 732(C. A., D. C.);N. L. R. B.v.Everett VanKleeck & Company,Inc.,189 F. 2d 516 (C. A. 2).Indicative of the Respondent'sattitude toward collective bargaining are Potruch'sstatements to the employees in the latter part of April 1950 that if they had any problemsthey could take them to Howell,who would straighten them out, that if he did not theyshould take a rope and hang him, and that the Respondent didn't like a group of men InWashington telling it how to run its business.IsThe Strang Garage Company,93 NLRB 900.16MetropolitanLifeInsurance Company,90 NLRB 935.17The M. H. Davidson Company, supra.IsF.W.Woolworth Company,90 NLRB 289.19Crossett Lumber Company,8 NLRB 440, 497-8. HOWELL CHEVROLET COMPANY415ings in one particular quarter shall have no effect upon the back=payliability for any other quarter.We shall also order, in accordance with theWoolworthdecision,supra,that the Respondent, upon request, make available to the Boardand its agents all records necessary to analyze the amount of back paydue and the right of reinstatement under the terms of our Order.OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondent, Howell ChevroletCompany, Glendale, California, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, District Lodge No. 727, or any other labor organizationof its employees, by discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment, because of theirmembership in, or activity on behalf of, any such labor organization.(b)By means of interrogation, threats of reprisal, promises ofbenefit, or in any other manner, interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Associationof Machinists, District Lodge No. 727, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, or to refrain from theexercise of such rights.(c)Refusing, upon request, to bargain collectively with Interna-tional Association of Machinists, District Lodge No. 727, as the exclu-sive representative of all its employees at its Glendale, California,plant, excluding salesmen, office and clerical employees, professionalemployees, guards, and supervisors as defined by the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Asso-ciation of Machinists, District Lodge No. 727, as the exclusive repre-sentative of all the employees in the above-described appropriateunit, and, if an understanding is reached, embody such understandingin a signed agreement.(b)Offer to Claude Leonard immediate and full reinstatement tohis former or a substantially equivalent position without prejudice tohis seniority or other rights or privileges. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Make Whole Claude Leonard, in the manner set forth in thesection entitled "The Remedy," for any loss of pay which he may havesuffered by reason of the Respondent's discrimination against him.(d)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due and the right of rein-statement under the terms of this Order.(e)Post in its plant at Glendale, California, copies of the-noticeattached hereto and marked "Appendix A."20Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,'.shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-eluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the election in Case No. 21-RC-1146be set aside, and that the petition therein be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent violated Section 8 (a) (4) of the Act, be, andit hereby is, dismissed.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE, WILL NOT discourage membership in INTERNATIONAL Asso-CIATION or MACHINISTS, DISTRICT LODGE No. 727, or in any otherlabor organization of our employees, by discriminating in regardto their hire or tenure of employment, or any term or conditionof employment, because of their membership in, or activity onbehalf of, any suchlabor organization.WE WILL NOT by means of interrogation, threats of reprisal,promises of benefit, or in any manner, interfere with, restrain, orcoerce our employees in the exercise of their rightto self-organi-zation,to form labororganizations,to join orassistINTERNA-20 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before.the words,"A Decision and Order,",the words,"A Decree of the United States Court of Appeals Enforcing." HOWELL CHEVROLET COMPANY417TIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No. 727, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities except tothe extent that such rights may be affected by 'an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL offer to Claude Leonard immediate reinstatement tohis former or substantially equivalent position without prejudiceto seniority or other rights and privileges previously enjoyed,and will make him whole for any loss of pay he may have sufferedas a result of the discrimination against him.WE WILL bargain collectively, upon request, with the above-named union as the exclusive representative of all our employeesin the bargaining unit described herein, with respect to rates ofpay, wages, hours of work, or other terms and conditions of em-ployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All our employees, excluding salesmen, office and clericalemployees, professional employees, guards, and supervisors asdefined by the National Labor Relations Act.All our employees are free to become, or refrain from becomingmembers of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement inconformity with Section 8 (a) (3) of the amended Act.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employees because of member-ship in or activity on behalf of any labor organization.HOWELL CHEVROLET COMPANY,Employer.By --------------------- -----------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF TIIE CASEUpon a petition duly filed on January 31, 1950,' 'by International AssociationofMachinists, District Lodge No. 727, herein called the Union, the National1Unless otherwise noted all events referred to herein occurred in 1950. 418 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board,held a bearing,on March 15 todetermine whether the employees of Howell Chevrolet Company, Glendale, Cali-fornia, herein called the Respondent,desired to be represented.by the Union forthe purposes of collective bargaining.Thereafter and on May 5, the Boardissued an order2directing that an election be conducted among the Respondent'semployees in a certain appropriate unit under the auspices of the Regional Di-rector for the Twenty-first Region(Los Angeles,California).On June 1 the said election was held and the Union lost the election! TheUnion, on June 7, filed objections to the conduct of the election, and on August9, the then Acting Regional Director for the Twenty-first Region issued hisreport on the objections finding that the aforesaid objections raised substantialand material issues and recommended that a hearing be held to resolve saidissues.No exceptions were filed by any of the parties to the said Acting Re-gionalDirector's recommendations.The Board,by order dated August 29,adopted the aforesaid recommendations and ordered a hearing to be held for thepurpose of resolving the issues raised by the Union's objections.Upon a charge and an amended charge duly filed on June 6 and, July 26, re-spectively, by the Union; the General Counsel of the Board, herein called theGeneral Counsel,issued his complaint'on September 15, alleging that the Re-spondent had engaged in, and was engaging in, unfair labor practices affectingcommerce, within the meaning of Section 8 (a) (1), (3), (4), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the complaint, charge, amendedcharge, Union's objections to the election, the Acting Regional Director's reportwith respect thereto, the Board's order directing a hearing on the said objections,together with notice of hearing on the complaint and on the objections, were dulyserved upon the Respondent and upon the Union.With respect to the unfair labor practices, the .complaint alleged, in sub-stance, that the Respondent (1) discharged Claude Leonard on or about March31, and thereafter refused to reinstate him because of his membership and activi-ties in behalf of the Union and because he testified as a witness at a, formalhearing inHowell Chevrolet Company and International Association of Machin,i.sts,District Lodge No. 727;"(2) since on or about January 31, refused to bar-gain collectively with the Union although the Union previouslyhad been desig-nated and. selected the collective bargaining representative by the Respondent'semployees in a certain appropriate unit as such representative; and (3) engagedin certain stated conduct and made various statements which interfered with,coerced, and restrained its employees in the exercise of the rights guaranteedin Section7 of the Act.On September 22, the Respondent duly filed an answer denying the commis-sion of the alleged unfair labor practices.On October 30, the Respondent dulyfiled an "Answer to the Amendment to Complaint."Pursuant to notice,a hearing was held from October 31 to November 3, bothdates inclusive, at Los Angeles, California, before the undersigned, HowardMyers, the duly designated Trial Examiner.The Respondent and the GeneralCounsel were represented by counsel ; the Union by representatives thereof.2 89 NLRB 1189.3Of the 26 valid votes cast,11 were cast for the Union,13 against,and 2 werechallenged."On October 6, theGeneral Counsel'served upon the Union and upon the Respondent"Amendment to Complaint"wherein he alleged that Leonard was discriminatorily refusedhis regularly scheduled work during February andâlarch 1950. HOWELL CHEVROLET COMPANY419All parties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issues.At the conclusion of the General Counsel's case-in-chief, the Respondent'smotions to dismiss the complaint in its entirety or, in the alternative, to dismisscertain stated portions thereof, were denied.At the conclusion of the taking ofthe evidence, the General Counsel moved to conform: the pleadings to the proofwith respect to minor variances, but not to include any new unfair law practices,which motion was granted without objection.Counsel for the Respondent thenrenewed his motions to dismiss the complaint. Decision thereon was reserved.The motions are hereby denied. The parties were then informed that theymight file briefs or proposed findings of fact and conclusions of law, or both,with the undersigned on or before November 18.' Briefs have been receivedfrom the Respondent and from the General Counsel which have been carefullyconsideredby theundersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHowell Chevrolet Company, a California corporation, is engaged in, and at alltimes material herein has been engaged in, the operation of an automobile agencydealership and automobile repair and service shop in Glendale, California, forthe service, sale, and distribution of new Chevrolet automobiles, trucks, acces-sories, and parts under an exclusive franchise or dealer's agreement with theChevrolet Motor Division-General Motors Corporation.The Respondent alsooperates a used car lot which is located across the street from its main show-room and service station.During 1949, the Respondent purchased from the Chevrolet Motor Division-General Motors Corporation new Chevrolet automobiles and trucks valued at$960,797.97 and parts and accessories valued at $129,145.01. In addition, dur-ing 1949, the Respondent purchased from sources other than Chevrolet MotorDivision-General Motors Corporation-parts and accessories valued at $36,-240.35.During. the same year, the Respondent's sales of new Chevrolet carsand trucks amounted to $1,246,812.50 and sold parts and accessories valued at$256,850.62.The Chevrolet Division-General Motors Corporation-maintains a new carand truck assembly plant at Van Nuys, California, from which the Respondentobtains its new cars and trucks.For the fiscal year ending September 30, 1950, motor vehicle production parts,parts, and accessories valued in excess of $5,000,000 were shipped to the saidVan Nuys plant, of which amount approximately 43 percent was shipped frompoints located outside the State of California.During the aforesaid fiscal year,the Respondent's purchases from Chevrolet Motor Division-General MotorsCorporation-amounted to more than $1,500,000 but were less than $2,000,000.All the Respondent's sales of automobiles, both new and used, parts, and ac-cessories, are made either locally or within the State of California.Counsel for the Respondent contended at the hearing, and in their brief, thatthe complaint should be dismissed because, among other reasons, the Respondentis not engaged in commerce within the meaning of the Act, and even if it were' Subsequently the time was extended to December 6.961974-52-vol. 95-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDso engaged, the Board nonetheless should not assert its jurisdiction because ofthe local character of the Respondent's business.For the reasons set forthby the Board in theBaxter Bros.case, 91 NLRB 1480, the undersigned findsthe. contention to be without merit eUpon the basis of the entire record, theundersigned finds that during all times material herein the Respondent was,and now is, subject to the Board's jurisdiction and that it will effectuate thepolicies of the Act for the Board to assert its jurisdiction.If.THE ORGANIZATION INVOLVEDInternationalAssociationof.Machinists,District Lodge No. 727, is a labororganizationadmitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively with the Union1.The appropriate unitThe complaint alleged, as the Board found in its Decision and Direction ofElection, dated May 5, 1950,' that all employees of the Respondent at its es-tablishment in Glendale, California, excluding salesmen, office and clerical em-ployees, professional employees, guards, and supervisors as defined by the Act,constituted a unit appropriate for the purposes of collective bargaining.' Initsanswer the Respondent neither denied nor admitted that such unit wasappropriate.Under the circumstances, the undersigned finds that all employeesof the Respondent at its establishment in Glendale, California, excluding sales-men, office and clerical employees, professional employees, guards, and super-visors as defined by the Act, at all times material herein constituted, and nowconstitute, a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act, with respect to rates of pay, wages,hours of employment, and other conditions of employment, and that the saidunit insures to the Respondent's employees the full benefit of their right to self-organization and collective bargaining and otherwise effectuates the policiesof the Act.2.The majority status of the Union in the appropriate unitAt the hearing herein, there was introduced in evidence by the GeneralCounsel a list prepared by the Respondent containing the names of all. theRespondent's employees in the unit hereinabove found appropriate.The listshows that on February 1 ° the Respondent had in its employ 28 persons in thesaid unit.1°On behalf of the General Counsel there were offered and receivedin, evidence 20 signed cards expressly authorizing the Union to represent the°See also N.L. R. B. v. M. L. Townsend,185 F. 2d 378 (C. A. 9).7 89 NLRB 1189.8In the representation case the' Board rejected the Respondent's contention that theappropriate unit should consist only of employees who are supervised by its servicemanager.° It was stipulated by counsel that the personswhose namesappeared on this list werealso in the Respondent's employ on January 31.10The list also contains the name of Frank Ogen.This person, the record clearly showsand the undersigned finds, was, at all times material herein, a supervisor within the mean-ing of the Act and hence is excluded from the unit. The General Counsel's contentionthat bred Bordeau should he excluded from the unit on the sole ground that he is the sonof the Respondent's .service manager is without merit.The undersigned includes FredBordeau in the unit. HOWELL CHEVROLET. COMPANY421signers for collective bargaining.The genuineness of the signatures on thecards was in some instances proved directly by the testimony of the signers andin some instances by witnesses to the signatures.The authenticity of the signa-tures appearing on the cards was not challenged.The undersigned has compared the names appearing on the aforesaid cards-with the list submitted by the Respondent and received in evidence and findsthat as of January 31, 1950, 14 employees in the appropriate unit had signedcards designating the Union as their collective bargaining representative."Claude Leonard testJ[fied without contradiction that he joined the Union on orabout January 23.On January 30 Leonard attended a meeting of the Union,and there he was elected senior chairman or shop-steward by his coworkers whoattended the meeting.The undersigned accordingly finds that on January 31,1950, and at all times thereafter, the Union was the duly designated collectivebargaining representative of the Respondent's employees in the unit foundappropriate.Pursuant to Section 9 (a) of the Act, the Union was, therefore,the exclusive representative of all the employees in such unit for the purposesof collective bargaining in respect to rates of pay, wages, hours of employment.and other conditions of employment.3.The refusal to bargainAs found above Claude Leonard joined the Union about January 23. At ameeting held at the union hall on the evening of January 30, six employees of theRespondent signed cards designating the Union their collective bargainingrepresentative.They, also selected or elected Leonard senior chairman or shopsteward.The following morning, January 31, the eight employees who attended theunion meeting appeared at work wearing union buttons; Leonard's button borethe inscription "Senior Chairman."Prior to the commencement of work thatday Leonard secured the signatures of four additional employees to authoriza-tion cards.Three other employees signed authorization cards sometime duringthat day.Under date of January 31, after 15 of the 28 employees in the appropriateunit had either joined the Union or had designated the Union their collectivebargaining representative, the Union wrote the Respondent that it had beendesignated the collective bargaining representative by a majority of the Respond-ent's employees and requested recognition.The letter concluded with a requestthat the Respondent fix a convenient time for a conference to discuss a collec-tive bargaining agreement.The Respondent admittedly received the letter onFebruary 1, and admittedly did not answer it.On January 31, the.Union filed with the Board a representation petition.The Respondent's immediate reaction to the employees' activities on behalf ofthe Union was to embark upon a campaign to destroy the Union's majority bydemonstrating to its employees the futility of becoming, or remaining, membersthereof.Thus, according to the undenied and credible testimony of Leonardlie had a conversation with Body Shop Foreman Frank Ogen sometime about aweek or so after January 31, wherein the following ensued:Well, I was out there in the body shop one day at noon; and he (Ogen)told me to get away from him with that button on.He didn't want to getfired.So I told him there wasn't anybody going to get fired o er then One of these 14 employees signed a card on January 28, 6 signed on January 30, and 7.signed onJanuary 31. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuttons.He said that Mr. Howell (Jackson Howell, the Respondent'spresident) told him he was going to fire anyone that joined the union."George A. Kirkland, who was formerly employed by,the Respondent as amechanic for approximately 5 years prior to October 1950, and presently self-employed, testified that sometime during the first week in February,. he andLeonard asked Ogen where Ogen "got-his information that all the employeesthat joined the union were going to be fired," and that Ogen replied that he hadreceived the information from Howell the previous night.Former employee George A. Smith testified, and the undersigned finds, thatOgen asked him several times prior to the Board-conducted election of June 1,what he "was going to do about the union" and whether he "was in the Union" ;that on one occasion before the said election, Ogen asked him if George Kirklandhad induced him to join the Union; and that on another occasion; prior to the'election, Ogen told him that "any man that joined theunionwould be fired,"adding, to quote Smith, "He never did work in a union shop ; he never would.He wouldn't have any union men working for him."Paul Arnold, a former employee of the Respondent, testified credibly that aday or two after January 31, he askedhim [Ogen] what he thought about the guys going in [the Union], and hesaid they had better watch out for their jobs, because Howell said to firethem all that are wearing buttons.Arnold further testified that a few days after the above-related conversationhe voluntarily left the Respondent's employ.In the latter part of March or in the early part of April, all the shop employeeswere assembled by the Respondent.Howell opened the meeting, introducedFrederick A. Potruch, Esq., as the Respondent's counsel, and then told theassembled employees that Potruch would outline to them the Respondent's laborrelations policies.Regarding what he told the employees, Potruch testified, in part, as follows:I told them that the Company would test the jurisdiction of the NationalLabor Relations Board. I told them that it had been done on other occa-sions ; that they were probably aware of that and had been told so by theunion.*...that I felt that if there was anything to be done by the companyand the union that they were big enough to do it for themselves withouthaving anyone step in and tell them what to do and not what to do as putin the Act, and I have named the Act, the Taft Hartley Act . . .After I presented that to them I went into the ramifications of how thejurisdiction of the Board could be decided. I told them that this was arepresentation proceeding, that the union was asking that they representthe men to bargain collectively, and that it was at these proceedings that12Ogen did not testify.Howell denied that he made the statement Ogen attributed tohim.Howell's denial does not, and cannot,negate the violative tenor of Ogen's remarksor their coercive effect.Respondent's counsel contended in their brief, for the first time,that Frank Ogen was not in fact a supervisory employee, and that, consequently, theRespondent could not be held accountable for the latter's conduct and statements.Therecord fails utterly to support this contention.On the contrary, Howell admitted thatOgen was the body shop foreman in February and March 1950. The record, moreover,clearly shows that the employees regarded Ogen as foreman of the body shop and tookorders from him.The fact that Bordeau was general service manager during that timedid not alter Ogen's status nor his powers. HOWELL CHEVROLET COMPANY423we would deny the jurisdiction of the Board; that there would be a formalhearing, that we would have to run through the gamut of a formal hearing ;and I told them that we would still stick to our guns on the question ofjurisdiction at all times,just as we have done in these proceedings.AndI told them the only way we could get an adequate test on the question ofjurisdiction,if it was to go that far,would be to go into the Circuit Courtof Appeals as had been done in the-Townsend case;*******Itmight even necessitate-that for any company not necessary Howell,to get a case into the United States Circuit Court of Appeals,itmight benecessary to do something to be cited for an unfair act under the NationalLabor Relations Act that someone might have to be discharged,either on afriendly basis or even deliberately and then the charge brought . . .******And then we would have a hearing on. it as we are now having . . .*******I also told them that it was possible for a company...that duringthis period in which there was either a friendly unfair labor charge or anunfair labor act or even a deliberate one . . . that it is possible to havewhat is known as an unfair labor strike . . .Potruch also told the assembled employees that he would fight the case toHowell's last dollar.Kirkland testified that Potruch stated at this meeting that the employees didnot need a union inasmuch as it was a small establishment;that the employeeswould never get a union contract from Howell;that the employees would have togo out on strike to obtain a contract ; and that the Respondent would not makeany change in wages or other working conditions unless the Respondent con-sulted the Union, adding "by God the company wouldn'tdo that."Other wit-nesses called by the General Counsel corroborated,in themain, Kirkland'sversion of what Potruch said at the aforesaid meeting.Potruch denied making the statements to the effect that the Respondent wouldnot sign an agreement with the Union which statements were attributed to himby Kirkland and others.The undersigned rejects Potruch's denials and finds,on the other hand, that he made the said statements.The entire purport ofPotruch's remarks, even on the basis of his version,as reflected by his testimony,was to impress upon the employees that it was futile for them to become, orremain, members of the Union because the Respondent would not bargain withthe Union or recognize it as the collective bargaining representative of theemployees.The fact that Potruch told the employees that, even if the Unionwon the election,the Respondent would not bargain with the Union is implicitin the following question propounded under cross-examination, to former em-ployee Lee Fitzhugh by the Respondent's counsel :Don't you remember him [Potruch]saying that the way that they wouldget the question to the test of the court would be-and the only way-thatthe company would have to refuse to bargain?That way they could getthemselves before the court for review of the question of jurisdiction?Fitzhugh replied to the above-quoted question,"I believe he said something tothat effect,sir."A similar question was propounded by counsel for the Re-spondent to Kirkland and he answered,"Yes." 424DECISIONSOF NATIONALLABOR RELATIONS BOARDEach and every phrase of Potruch's address was designed to impress uponthe employees that continued union affiliation was a fruitless gesture and thatthey could rely upon the Respondent'sunilateral generosity to attain theireconomic ends.This finding is buttressedby Potruch's statement,made duringthe course of the meeting,"if I was an employee that I wouldgo to the em-ployer, state my problems to him and see what I could work out with him; and.if the employer,to quote, was `a son-of-a-bitch', and wouldn't do anything for meI would go out and hang him. . .This finding is also supportedby Potruch's.repeated statements that he would fight the matterthrough allthe courts inthe land.The most reprehensible portion of Potruch's remarks was his statement thatthe Respondent would not hesitate to discharge an employee for union activitiesin order to bring the matter before the courts."In a recent case," the Board held that a publicized intention under circum-stances similar to those in the instant case, to contest matters through the courts,was in itself a proscribed act. In that case the Board said :We agree with the Regional Director's finding that the Employer's an-nouncement that it would not bargainwith U. O. P. W.A. was reasonablycalculated to impress upon the employee the futility of voting for'U. O. P. W. A. Theywere haunted with the prospect, if U. O. P. W. A. werecertified,of having no collective bargaining relationship with the Employerfor several years pending a final judicial determinationof U. O. P. W. A.status.In our opinion this prospect tended to defer the agents from exer-cising a free choice in the selection of a bargaining representative... .Accordingly,we, shall overrule the exceptions of the Employer and shallorder all six elections set aside.About 2 weeks prior to the Board-conducted election,Potruch again visitedthe plant and held meetingswithsmall groups of employees in Bordeau's privateoffice.There were five such meetings.At each ofthese meetings,Potruch firstinstructed the employees how to mark their ballot at the forthcoming Boardelection.He then said that he intended to sue the Union for libel and wouldtie up every union bank account in the United States.He further stated that theUnion had used gangsters with respect to organizing other automobile dealersand that if the Union wanted toplayrough he would play rough also.The Respondent's counsel contended in their briefthat Potruch's statementsto the employees were protectedby Section 8 (c) of the Act.Insofar as pres-ently relevant,that section provides that-"The expressing of any views, argu-ments, or opinion...shallnot .,.be evidence of an unfair labor prac-tice . . . if such expression contains no threat of reprisal or force or promiseof benefit."The legislative history ofthe Act insilhouette against the contem-porary background,clearly indicates that the objective of Section 8 (c) was topreclude an inference of unfair conduct from an unconnected statement of atti-tude alone.It was not designed to preclude.as here, consideration of connected,immediate relevant utterances.Viewed in thislight,Potruch's remarks at each meeting with the employeeswere violativeof the Act.Assuming,arguendo,that Potruch's remarks to the employees did not in them-selves contain any such threat of reprisal or force or promise of benefit, thatfact, standing alone, would not bring the remarks within the purview of Section8 (c) for, as the legislative history of the Act shows,the Congress did not intend13 Leonard, as found below,was, In fact,discriminatori]y discharged.14Metropolitan Life Insurance Company,90 NLHI3 935. HOWELL CHEVROLET COMPANY425that the threats and promises of benefit which remove expressions of views andopinions from the protection of that section must necessarily appear in thecontext of such statement. It was not, moreover, the intention of the Congressto preclude a consideration of threats or promises of benefits where, as here, theyare implicitly and inextricably a part of the conduct in question."Former employee Boyce Skelton testified that about 2 weeks before the Board-conducted election, Howell told him, during the course of a conversation he hadwith Howell, "if the union was defeated, why, everybody would get a raise."Former employee William F. Hansen testified that a few days prior to theaforesaid election Howell came to the place where he worked and said to him,among other things, to "vote in favor of the plant" at the forthcoming electionand that he replied, "I will do my best."George A. Smith, a former employee, testified that several days before the afore-said election, Howell came up to where he was working and engaged him in aconversation, during which Howell stated, to quote Smith, "he didn't want theNational Labor Board in there to tell him how to run his business." Smithfurther testified that during the said conversation Howell also said that .ifthe Union was defeated at the election the Respondent would raise the mechanics'commissions from 40 to 50 percent.Howell denied making the statements attributed to him by Skelton, Hansen,and Smith.The three last named impressed the undersigned as honest andforthright witnesses.Howell did not so impress the undersigned. It was veryevident to the undersigned, from Howell's demeanor on the witness stand, thatHowell was withholding the true facts.Under the circumstances, the under-signed finds that Howell made the statements attributed to him by Skelton,Hansen; and Smith. As a matter of fact, within a few days after the election,Howell announced, at a banquet given the employees by the Respondent, a generalwage increase which included a raise in commissions for mechanics to 50 percent.Skelton testified credibly and without contradiction that about a week or twobefore the election, Service Manager Bordeau said to him and a group of aboutthree to five other employees, during the course of a conversation, "if the unionwas defeated that everyone would get a raise."Smith testified that about 2 weeks before the election lie heard Bordeau tellemployee Kenneth Herrick, "if the union went in Howell would shut his doors."With respect to his conversation with Herrick, Bordeau testified that oneeV4ening while he was in a bar and grill near the plant, the following ensued:Well, I was in there first.He [Herrick] came in and sat down besideme, and he said, "Chub, what about this union?What are we going to doabout this union deal?"And I said, "Well, Kenny, there is nothing to doabout it but use your head. You do whatever you see tit, whatever you thinkis best for you."Herrick's testimony on this point, on direct examination by Respondent'scounsel, is as follows :Q. Now, there has been some testimony, Mr. Herrick, about an occasionin a place called the Playhouse Bar and Grill in our fair city of Glendale,at which time Mr. Bordeau was there, you were there, and a fellow by thename of Mr. George Smitll was there.Do you remember that occasion?16 See 93 Cong. Rec. 4261, 3950, 6601, 6603, 6604-5, 6673, 7002; Sen. Rep. No. 103, 80thCong., 1st Sess. p. 23; House Rep. No. 510, 80th Cong., 1st Sess. pp. 43, 45; House Rep.No. 245, 80th Cong., 1st Sess. p. 33. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Not exactly that one occasion. It might have been a couple of differenttimes.Q. All right.Do you remember speaking to Mr. Bordeau in a bar aboutthe union?A.Well, I wouldn't say that we spoke about the union-I mean, it may havebeen brought up-but not especially.Q.Do you recall such a conversation?A. Not exactly, no.Q.Do you recall ever saying anything to Mr. Bordeau in a bar about aunion?A. No. The only thing, if anything was ever said, was that we wouldhave-we were privileged to vote any way we wanted.Q, You remember something like that did occur?A. It could have, yes, sir.Q. You recall who were present besides you and Mr. Bordeau?A. I do not; there were sometimes maybe four or five or six or seven ofthe boys who happened to stop there after work.Q,What did you say to Dir. Bordeau and what did he say to you?A. That I do not remember.Q, You do not recall the substance of any of the conversations on theseoccasions?A, Definitely not.Q, I will ask you for the purpose of refreshing your recollection if youdid not ask Mr. Bordeau what to do about the union question-that, or thatin substance.Now, just answer that question yes or no.A,Well now, I do not think I would ask anybody what to do about theunion because that is my own privilege.Q,Mr. George Smith has testified that on occasions in the Playhouse Bar,at which you were present, Mr. Bordeau was present and Mr. Smith waspresent, that Mr. Bordeau said to you that if the union organized the Howellshop, that Mr. Howell would close it down.Did any such conversation evertake place?A, I do not believe it did.Upon the entire record in the case, the undersigned is of the opinion, and finds,that Smith's version of the Bordeau-Herrick conversation to be substantially inaccord with the facts.Potruch testified that sometime between February 8 and 14, at an informalconference held at the Board's Regional Offices at which were present,besideshimself, one or two field examiners of the Board and one or more union repre-sentatives, he stated that he did not believe that the Union represented themajority of the Respondent's employees in the appropriate unit.He also testifiedthat the Union did not then, nor since, show him, the Respondent, or any otherrepresentative of the Respondent, any evidence of its majority status.Regarding this informal meeting, Edward Al. Skagen, a Grand Lodge repre-sentative of the Union, testified on direct examination by the General Counsel,as follows :Q.Mr. Skagen, there has been some testimony here that there was aconference held, an informal conference, held in the National Labor Re-lations Board's office in the month of February with Mr. Fred Davis, aBoard Field Examiner and Mr. Potruch concerning the Howell Chevroletcase.Did you ever attend such a conference?A. Yes, I did.Q, And when was that? HOWELL CHEVROLET COMPANY427A. As I recall, it was in the month of February and I believe the exactdate would be around February the 6th.Q.Will you tell us who was present there?A.Well, there were two Field Examiners from the National Labor Re-lationsBoard.One was Mr. James Carr and the other one'was Mr.Fred.Davis and Dir. Frederick A. Potruch,myself and I am not certainbut I believe Tiny Gordon and John Foote were present.I am not sureabout the latter two,however.Q.Will you tell us what took place at that conference?A.Well, there was a mixup that morning.Mr. James Carr had a casecalled Standard Coil Company of which Frederick A. Potruch was the attor-ney, and we went down into Mr. Davis'office because we thought we couldconsolidate both cases.Trial Examiner MYERS.Who is "we"?The WITNESS.The group of us, Frederick A. Potruch, myself, Mr. Carr.We went down there and found Mr. Davis in his office on the sixth floorof the National Labor Relations Board. The reason I remember it sowell is because Mr. Potruch was sitting on the edge of the table and hesays, "I am going to surprise you. I am going to consent to an election.We admit that we are in commerce,"and the commerce factor had been abig factor in these automotive cases at that time.Then Mr. Potruch throws his hands up and says, "Da-dee-da-dee-da."All of us were very surprised.Iwould say that everybody in-cluding the Field Examiner was speechless because he had admittedcommerce.Then I says,"Oh, you are going to admit commerce in the HowellChevrolet?"Then we were deflated because he was admitting commerce in the Stand-ard Coil case and he wasn'tprepared to discuss,as I remember it, theHowell Chevrolet case at all that day and would not admit to commerce.Q. (By Mr. Nutter)Will you tell us what was said about the Howellcase?A. I says, "Oh,I thought we were talking about the Howell Chevroletcase."Frederick A. Potruch,attorney,says, "Now, Eddie, you know that Iwouldn't admit to commerce in one of these automobile cases.We are goingto have to go to a hearing on that. In fact, I didn't even bring a briefcaseor any papers over on it."Then we went ahead and discussed the Standard Coil case and as I remem-ber it we did not discuss the Howell Chevrolet case any more that day.Q.Was there any other discussion of Howell at all?A. Not that I remember.In fact, I distinctly remember there not beingany further discussion on it.Q.Did Mr. Potruch say there that he didn't think the union had a majorityat the Howell Company?-A. No, he did not.The testimony of Delmar A. Gordon, an organizer for the Union,is in substan-tial accord with that of Skagen.Gordon also testified that Potruch stated atthe above-referred-tomeeting that Potruch stated that(1) he had no paperswith him at that time regarding the Respondent's matter;(2) he had never metHowell;(3) and he did not "know what kind of business[Howell]is in, whether[Howell] sells new or used cars." 428DECISIONSOF, NATIONALLABOR RELATIONS BOARDSkagen and Gordon each denied that Potruch made any mention of the Union'smajority status or lack of majority status.The undersigned was favorably impressed by the sincere and straightforwardmanner with which both Skagen and Gordon testified. On the other hand,'Potruch did not so impress the undersigned.The undersigned is firmly con-vinced that at no time prior to the election slid the Respondent, Potruch, or anyone on behalf of the Respondent, ever entertain a doubt that the Union repre-sented the majority of the Respondent's employees in the appropriate unit.Potruch's testimony that he had stated at the informal conference at the Board'soffices that he doubted the Union's majority status is an afterthought and isinvolved herein, Potruch took the adamant position that the Respondent wasnot engaged in commerce within the meaning of the Act, and he proceeded todefend his client's position along that line. It is significant to note that Potruch-did not testify that he ever demanded, at the informal meeting or at any other.time, proof of the Union's majority status.Under the circumstances, the undersigned finds that Skagen's and Gordon'sversions of what transpired at the informal conference at the Board's offices inFebruary to be substantially in accord with the facts.Upon the basis of the credible evidence in the case, as epitomized above, the.undersigned concludes and finds that on and since January 31, 1950, the Respond-ent has refused to bargain collectively with the Union as the statutory represen-tative of the Respondent's employees in the unit found appropriate with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment, and by such refusal interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, thereby violat-ing Section 8 (a) (5) and (1) thereof.The undersigned further finds that the Respondent violated Section 8 (a)by (1) Howell's statements to Skelton, Hansen, and Smith; (2) Bordeau's. state-ments to Skelton and Herrick; (3) Potruch's remarks during his two speechesto the employees; and (4) Ogen's statements to Leonard, Kirkland, Smith, and.Arnold.Upon the basis of the above findings, the undersigned concludes and finds, thatthe Respondent interfered %vith the conduct of the Board-conducted election ofJune 1, 1950, thereby depriving the employees of the freedom of choice of rep-resentatives contemplated by the Act.Accordingly, the undersigned recommendsthat the said election be set aside and vacated.B. The discriminatory discharge of Claude LeonardLeonard has been an experienced all around mechanic for the past 25 years.Most of his time during this period was spent largely in repair and service ofChevrolet automobiles.He is a certified and approved Chevrolet mechanic. Fornine consecutive years he has received the General Motors diploma for havingsuccessfully completed courses of instruction in Chevrolet mechanics and repair 1'His experience during the past 25 years included front end work, the overhaul-ing and repair of motors, transmissions, and rear ends, grinding valves, andother types of mechanical work performed in a general garage. For a period of.3 years he operated his own repair shop in St. Louis,Missouri.Leonard was first employed by the Respondent in 1944 as a line mechanic.His duties as such required him to overhaul motors and transmissions, rear16His latestdiploma wassecured in1050, while in the Respondent's employ. HOWELL CHEVROLETCOMPANY429end work, reline and adjust brakes, and to perform front end work. After alittlemore than a year of service with the Respondent, the latter's then servicemanager opened his own repair shop and Leonard went to work for him as a gen-eral mechanic.After remaining in the employ of Howell's former service manager for a littleover 2 years, Leonard secured employment with another Chevrolet dealer, wherehe remained for about a year.Leonard was reemployed by the Respondent in January 1948 as a brake repairman.His duties as such required him to reline and adjust brakes, overhauland repair wheel and master cylinders, and make other repairs on the brakesystem.Occasionally, during a busy period, he was requested, and did, othertypes of mechanical work. For example, when the front end man was on vaca-tion for 2 weeks in August 1949, Leonard performed front end work in additionto his regular duties.Also when the front end man was absent during 1949,on account of sickness, Leonard performed his work as well as his own.As found above, Leonard joined the Union on January 23, was elected orselected by his coworkers senior chairman or shop steward on January 30, andwas the leader and spearhead of the Union's organizational drive in the Re-spondent's establishment.Leonard openly solicited, and obtained, many newadherents to the Union from among the Respondent's employees. .On January 31, Leonard wore his senior chairman button to work and ad-mittedly the Respondent's officials saw the button on him that day.About a week after Leonard commenced wearing his said button in the shop,Ogen warned him, to quote Leonard's testimony "to get away from him withthat button on" because "he did not want to get fired" because Howell had said,that Howell "was going to fire anybody that joined the Union."During the first week in February, Ogen informed Leonard and Kirkland, whoalso wore a union membership button, that Howell said that he intended to dis-charge all members of the Union.Despite these warnings of Ogen's and Bordeau's admonition in the latter partof February that Leonard should cease campaigning for the Union in the shopor resign his job, Leonard continued his leadership in the Union and continuedto wear his button in the shop.While Leonard was in Respondent's employ, mechanics, such as he, receivedno guaranteed wage.Their earnings were computed on a straight 40 percentcommission basis 17 for labor performed for each customer.When a. mechanichad no work to perform he received no compensation of any sort.For a month or so prior to January 31," Leonard's semimonthly net earnings"amounted to approximately $150.On January 15, Leonard received $149.96 net for work performed during the2-week period ending that date.On January 31, his net earnings were $150.88.For the 2-week period ending February 15, he received $98.27 net. For the2-week period ending February 28, he received $45.52 net. For the 2-weekperiod ending March 1.5, he received $69.30 net. Leonard's final pay check,which he received on March 31, amounted to $87.82.Commencing 'early in February and continuing until his discharge on March31, Leonard and two of his coworkers, Kirkland and Fitzhugh, noted that brake'7Within a few days after the Board election the commission was raised to 50 percent.'8 The documentary evidence does not disclose any earnings of Leonard prior to January1950.After deductions had been made for withholding tax, social security, and the like. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDadjustment work and the bleeding of the brake system, work which normallyin the past had been assigned to Leonard, was being performed, upon instructionsof Bordeau, by the men who worked on the lubrication rack, one of whom wasBordeau's son.On March 15, Leonard testified on behalf of the Union at the hearing in the'afore-mentioned representation proceeding.On March 31 Leonard worked overtime, and as he turned in his work ticketand prepared to leave the shop Bordeau approached and informed him that hewas discharged.Upon asking why he was discharged, Bordeau replied thatthere was not enough work for the brake man and the front end man to eachmake a living so the Respondent decided to combine the brake and front end jobsand retain in its employ the front end man.When Leonard protested theRespondent's action of retaining Kenneth Herrick, the front end man, insteadof him, stating, among other things, that he had more seniority than Herrickand could efficiently' perform front end work, Bordeau replied, to quote Leonard,"Well that is the way it is to be and he could do nothing further about it."Admittedly, Leonard was not discharged for inefficiency.The Respondent'sanswer averred that Leonard's "discharge was predicated on sound economicreasons and reasons of cause."Howell and Bordeau each admitted that Leonardwas discharged solely for lack of work.Bordeau also admitted that since Leonard's discharge, Herrick's earnings havenearly doubled. In fact, three or four times, Herrick had to call upon outsideheld to aid him..Bordeau testified he did not recall Leonard to help Herrick instead of allow-ing Herrick to obtain outside help, because he did not know where to reachLeonard.This reason does not ring true because Leonard visited the Respond-ent's establishment on several occasions between March 31 and June 1, on whichlatter date Howell ordered Leonard off the Respondent's premises.Further-more, Herrick needed, and obtained, outside help prior to June 1.Bordeau's testimony, moreover, that he considered Leonard's refusal, "some-time in 1949," to do certain front end and alignment work when he requestedLeonard to do so, as evidence that Leonard would not be interested in thecombined brake and front end job, and hence he did not consider Leonard forthe job or did not think him capable of performing the combined job properly, ispatently untrue.The record discloses that when Bordeau requested Leonardto do the front end and alignment work, Leonard was actually working on.another job and hence was unable to undertake the proffered job.Upon the entire record in the case, the undersigned concludes and finds thatLeonard was discharged on March 31, 1950, in violation of Section 8 (a) (3)and (4) of the Act because of his membership and activities in behalf of theUnion and because he gave testimony on March 15, 1950, in a formal hearingbefore the Board.Viewed against the antiunion background of the Respondent,as found above, coupled with Potruch's statements that, if necessary, the Re-spondent would discharge a union adherent in order to bring the entire matter.before the courts, Leonard's discharge, coining as it did, becomes more than amere coincidence.Furthermore, it was incumbent upon the Respondent to pro-duce its records, or other reliable evidence, in place and stead of the mere state-ments of Howell and Bordeau to prove that Leonard's discharge was necessitatedby economic reasons. " This is especially so since Bordeau admitted that sub-sequent to Leonard's discharge Herrick's earnings almost doubled, that at timesHerrick needed additional help, and 'that the Respondent was then having"a busy season." HOWELL CHEVROLET COMPANY431IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section -I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constitute un-fair labor practices, tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,violat-ing Section 8 (a), (1), (3), (4), and(5) of the Act,itwill be recommendedthat it cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment,and the terms and conditions of employment, ofClaude Leonard the undersigned will recommend that the Respondent offer toLeonard immediate and full reinstatement to his former or substantially equiva-lent position,20without prejudice to his seniority and other rights and privileges.The undersigned will also recommend that the Respondent make Leonard wholefor any loss of pay he may have suffered by reasonof theRespondent's discrimi-nation against him, by payment to him of a sum of money equal to the amounthe would have normally earned as wages fromMarch 31,1950, to the date ofthe Respondent's offer of reinstatement,lesshis net earnings during thatperiod2'Loss of pay shall be paid in accordance with the formula enunciatedby the BoardinF. W.Woolworth Company,90 NLRB 289.Having found that the Respondent has refused to bargain collectively withthe Union as the representative of the majority of the employees in an appro-priate unit;the undersigned will recommend that the Respondent,upon request,bargain collectively with the Union as the exclusive statutory representative ofall the employees in the unit herein found appropriate.The scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization among its employees. It sought to coerce them in the exerciseof the rights guaranteedthem by the Act, by, amongother things, refusing tobargain collectively with the statutory representative of its employees and bydiscriminatorily discharging Claude Leonard because of his union affiliations andbecause he gave testimony in a formal hearing before the Board.Such conductwhich is specificallyviolativeof Section8 (a) (1), (4),and (5)of the Act,reflects a determination generally to interfere with, coerce,and restrain itsemployees in the exercise of the right to self-organization,to form, join, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,and presents a ready,and effective means of destroying self-organization among its employees.Because of the Respondent's unlawful conduct and since there appears to be anunderlying attitude of oppositionon the partof the Respondent to the purposesof the Act to protect the rights of employeesgenerally,22the undersigned is20 SeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branoh,65 NLRB 827.21 SeeCrossett Lumber Company, 8NLRB 440.22 SeeMay Department Stores Company v. N. L. R. B.,326 U. S. 376. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDconvinced that if the Respondent is not restrained from committing such conduct,the danger of their commission in the future is to be anticipated from theRespondent's past conduct, and the policies of the Act will be defeated. In order,therefore, to make effective the interdependent guarantees of Section 7 of theAct, to prevent a recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce, and thus effectuate thepolicies, the undersigned will recommend that the Respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of theAct.The undersigned further recommends that the June 1, 1950, election amongthe Respondent's employees be set aside and vacated.Upon the basis of. the foregoing findings of fact, and upon the entire recordin the case,.the undersigned makes the following:CONCLUSIONS OF LAW1. International Association of Machinists, District Lodge No. 727, is a labororganization within the meaning Of Section 2 (5) of the Act.2.All the Respondent's employees, excluding salesmen, office and clerical.employees, professional employees, guards, and supervisors as defined by thepriate for the purposes of collective bargaining, within the meaning of Section9 (b) of the Act.3.International Association of Machinists, District Lodge No. 727, was. onJanuary 31, 1950, and at all times relevant thereafter has been, the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on January 31., 1950, and thereafter, to bargain collectivelywith International Association of -Machinists, District Lodge No. 727, as theexclusive representative of all the employees in the appropriate unit the Re-spondent has engaged in, and is engaging in, unfair labor practices within the,meaning of Section 8 (a) (5) of the Act.5.By the said refusal the Respondent interfered with; restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,.and thereby engaged in, and is engaging in, unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.By discriminating in regard to the hire and tenure of employment ofClaude Leonard, thereby discouraging membership in a labor organization, theRespondent has engaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.7.By discharging and otherwise discriminating against Claude Leonard,because he had given testimony under the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section S (a)(4) of the Act.8.By Interfering With, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin, and is engaging in, unfair labor practices within the meaning of Section S(a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]